Case 7:15-cv-03669-NSR Document 105 Filed 08/03/20 Page-1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

4
LYONS, et al.,
Plaintiff(s), ADJOURNMENT
ORDER
- against -
15 Civ. 3669 (NSR)
STATE OF NEW YORK, et al.,
Defendant(s).
4

 

NELSON S. ROMAN, U.S.D.J.:
The above case previously scheduled for a Pretrial Conference on August 5,
2020 before the United States District Judge Nelson S. Roman, is hereby adjourned

sine die pending resolution of the parties’ respective motions for reconsideration.

a nn
ae

SO ORDERED: >
Dated: White Plains, New York eo parr
July 31, 2020 &

Hon. Nelson S. Roman, U.S.D.J.

am ge

 

 

 

 

 

USDC SDNY .-
DOCUMENT
ELECTRONICALLY FILED

|| DOC #:
DATE FILED:_7 (312022

 

 

 

 
